   Case 1:21-cv-00902-LPS Document 1 Filed 06/24/21 Page 1 of 7 PageID #: 1




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

THOMAS T. MAYO                         :
                                       :
             Plaintiff,                :      Case No.
                                       :
      v.                               :      TRIAL BY JURY DEMANDED
                                       :
FLO MECHANICAL, LLC                    :
                                       :
             Defendant.                :

                                   COMPLAINT

                                  THE PARTIES

      1.     Plaintiff, Thomas T. Mayo (“Plaintiff”) was at all times relevant to this

complaint a resident of Newark, Delaware.

      2.     Defendant, Flo Mechanical, LLC, (“Defendant”) is a public corporation

organized and existing under the laws of the State of Delaware.

                                 JURISDICTION

      3.     This Court has jurisdiction based upon the existence of a question

arising under the laws of the United States of America. This action arises under Title

VII, of the Civil Rights Act of 1954, 42 U.S.C. §2000e, et.seq., as amended by the

Civil Rights Act of 1991, §704 of Title VII. Accordingly, this Court has jurisdiction

over the controversy based upon the provisions of 42 U.S.C. §2000e-5(f)(3) as well

as 28 U.S.C. §§1331 and 1334.

      4.     The action is also being brought pursuant to the Civil Rights Act of
   Case 1:21-cv-00902-LPS Document 1 Filed 06/24/21 Page 2 of 7 PageID #: 2




1866, 42 U.S.C. § 1981, and the Civil Rights Act of 1991, Pub. L. 102-166, 105 Stat.

1071 (Nov. 21, 1991), to redress and enjoin the discriminatory employment practices

of the Defendant.

                                      VENUE

      5.     The unlawful employment practices alleged herein were committed

within the State of Delaware. Accordingly, venue lies in the United States District

Court for the District of Delaware.

            EXHAUSTION OF ADMINISTRATIVE REMEDIES

      6.     The Plaintiff timely filed a written charge of discrimination with the

Equal Employment Opportunity Commission on August 11, 2020.

      7.     The Equal Employment Opportunity Commission issued Plaintiff a

“Right to Sue Notice” which was received by Plaintiff March 29, 2021. EEOC Right

to Sue Notice attached as Ex. 1.

                                      FACTS

      8.     Plaintiff Mayo is a 52 year old African American male who was a loyal

and hardworking employee of the Defendant since December 1, 2016.

      9.     Plaintiff Mayo was employed as a Senior Sight Foreman.

      10.    On April 3, 2020, Mr. Mayo declined to enter Bayhealth Hopsital to

retrieve a piece of company equipment.
   Case 1:21-cv-00902-LPS Document 1 Filed 06/24/21 Page 3 of 7 PageID #: 3




      11.    He declined due to the high risk of Covid-19 and reports of the dangers

of contacting Covid in a hospital setting.

      12.    Mayo lives with a family member who is high risk due to being a

transplant recipient.

      13.    As a result of Mayo’s refusal, he was immediately terminated.

      14.    Initially a driver named Tucker, (a white male), was asked to retrieve

the equipment by their employer.

      15.    Tucker also refused to enter the hospital because of risks associated

with the COVID-19 pandemic.

       16.   It was only after Tucker refused that Mayo was called and asked to

retrieve the equipment, to which he politely declined, also due to the COVID-19

pandemic.

      17.    Upon refusal, the superintendent, Daniel Clement, a white male, told

Plaintiff to take two-weeks off to quarantine if he did not feel safe.

       18.   That same day, at 6:00am, Mayo was contacted again by Clement who

informed Mayo that he was being laid off.

      19.    During this phone call, Clement told Mayo, “I don't know what makes

you N*****s think you can just make up your own rules.”

      20.    The white driver, Tucker was not terminated despite engaging in

identical conduct.
   Case 1:21-cv-00902-LPS Document 1 Filed 06/24/21 Page 4 of 7 PageID #: 4




       COUNT I: RACE DISCRIMINATION/RACIAL HARASSMENT

       21.    Plaintiff restates and realleges paragraphs 1–20, inclusive, as though set

forth here in full.

       22.    Such acts as described above by defendants, its agents and employees,

constitute unlawful race discrimination and racial harassment against Plaintiff in

violation of Title VII, 42 U.S.C. §2000(6), et seq.

       23.    As a direct and proximate result of Defendants’ unlawful

discrimination, by and through its agents and employees, Plaintiff has been injured

and has suffered and will continue to suffer pain, humiliation, anxiety, depression,

mental anguish, emotional distress, physical manifestation of anxiety and the loss of

past and future wages and benefits.

       24.    The language of Title VII makes plain the purpose of Congress to

assure equality of employment opportunities and to eliminate those discriminatory

practices and devices which have fostered racially stratified job environments to the

disadvantage of minority citizens.” McDonnell Douglas Corp. v. Green, 411 U.S.

792, (1973)

       25.    Further, “[t]he broad, overriding interest, shared by employer,

employee, and consumer, is efficient and trustworthy workmanship assured

through fair and racially neutral employment and personnel decisions. In the

implementation of such decisions, it is abundantly clear that Title VII tolerates no
   Case 1:21-cv-00902-LPS Document 1 Filed 06/24/21 Page 5 of 7 PageID #: 5




racial discrimination, subtle or otherwise.” Id. at 801

      26.    Discrimination claims under Title VII are analyzed under the burden-

shifting framework set forth by the United States Supreme Court in McDonnell

Douglas. A plaintiff must first present a prima facie case of discrimination by

showing that: (1) he is a member of a protected class; (2) he was qualified for the

position she held; (3) he suffered an adverse employment action despite being

qualified; and (4) the circumstances of the adverse employment action give rise to

an inference of discrimination. Sarullo v. United States Postal Serv., 352 F.3d 789,

797 (3d Cir.2003).

      27.    An adverse employment action “may be ... any action that alters an

employee's compensation, terms, conditions, or privileges of employment.” Collins

v. Sload, 212 Fed.Appx. 136, 140 (3d Cir.2007) (Once the plaintiff has established

a prima facie case of racial discrimination, “the burden shifts to the [employer] ‘to

articulate some legitimate, nondiscriminatory reason for the employee's rejection.’

” Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410 (3d Cir.1999)

      28.    It is undisputed that plaintiff, as an African American, is a member of

a protected class and that he is qualified for the position.

      29.    Here, it is alleged that Mayo was terminated after refusing to engage

in identical contact as a white employee who was not terminated.
   Case 1:21-cv-00902-LPS Document 1 Filed 06/24/21 Page 6 of 7 PageID #: 6




      COUNT III: THE CIVIL RIGHTS ACT OF 1866, 42 U.S.C. § 1981

       30.    Plaintiff restates and realleges paragraphs 1–29, inclusive, as though set

forth here in full.

       31.    Defendant has discriminated against Plaintiff by denying him the same

rights as enjoyed by White employees with respect to the terms and conditions of

their employment relationship with Defendant and to the enjoyment of all benefits,

privileges, terms and conditions of that relationship, in violation of the Civil Rights

Act of 1866, 42 U.S.C. § 1981, as amended.

       32.    Defendant’s conduct was intentional, deliberate, willful and conducted

in callous disregard of the rights of Plaintiff.

       33.    By reason of Defendant’s discrimination, Plaintiff is entitled to all legal

and equitable remedies available under Section 1981, including but not limited to

damages for mental anguish and punitive damages.

       WHEREFORE, Plaintiff requests this Honorable Court to enter a judgment

in his favor and against the Defendant as follows:

       a.     Declare the conduct engaged in by the defendant be in violation of the

plaintiff’s statutory rights.

       b.     Award the plaintiff back pay compensation for his pecuniary losses

from the date of the wrongful conduct described herein until the date of any

judgment.
   Case 1:21-cv-00902-LPS Document 1 Filed 06/24/21 Page 7 of 7 PageID #: 7




          c.   Award the plaintiff sufficient funds to compensate him for his losses,

pain and mental suffering, which cannot otherwise be compensated by equitable

relief.

          d.   Award the plaintiff compensatory and punitive damages not otherwise

specified.

          e.   Award the plaintiff any and all other liquidated damages, which would

make the plaintiff “whole”.

          f.   Award the plaintiff attorney fees, the costs of this action, pre-judgment

and post judgment interest, and;

          g.   Such other and further relief as this Court feels proper.



                                   THE POLIQUIN FIRM, L.L.C.

                                   /s/ Ronald G. Poliquin
                                   RONALD G. POLIQUIN, ESQUIRE
                                   Delaware Bar ID No. 4447
                                   1475 S. Governors Ave.
                                   Dover, DE 19904
                                   (302) 702-5501
                                   Attorney for Plaintiff Thomas T. Mayo


Filed: June 24, 2021
